—Appeal by the defendant from a judgment of the County Court, Suffolk County (Klein, J.), rendered May 21, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the verdict was supported by legally sufficient evidence (see, People v Contes, 60 NY2d 620, 621).
Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., McGinity, Luciano and Townes, JJ., concur.